Filed Pursuant to Rule 497(e) Securities Act File No. 333-134979 Investment Company Act File No. 811-21908 Invested in meaningful change THE BLUE FUND GROUP THE BLUE SMALL CAP FUND Supplement dated February 29, 2008 to the Prospectus and Statement of Additional Information datedApril 30, 2007 The Board of Trustees of The Blue Fund Group has determined to liquidate The Blue Small Cap Fund on or before April 30, 2008.Effective March 3, 2008, The Blue Fund Group will accept no further purchase orders for The Blue Small Cap Fund.Owners of shares of The Blue Small Cap Fund who do not otherwise redeem their shares prior to the liquidation will receive their respective share of The Blue Small Cap Fund’s net assets in connection with its liquidation. BLU-SP 0208
